 Case 3:20-cv-14930-FLW-TJB Document 1 Filed 10/23/20 Page 1 of 5 PageID: 1




Ephraim J. Pierre
SEYFARTH SHAW LLP
620 Eighth Avenue
New York, New York 10018
(212) 218-5500

Attorneys for Defendant
Costco Wholesale Corporation

                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY
------------------------------------------------------- X
S.D.,                                                   :
                                                        :
                       Plaintiff,                       :
                                                        : Civil Action No. 20-cv-14930
         vs.                                            :
                                                          DEFENDANT COSTCO WHOLESALE
                                                        :
COSTCO WHOLESALE, INC.; AND ABC :                         CORPORATION’S NOTICE OF
CORPS (I – V); AND JANE AND JOHN                          REMOVAL
                                                        :
DOE INDIVIDUALS (1 – 10),                               :
                                                        :
                                                        :
                       Defendants.                      :
------------------------------------------------------- X

TO:    Clerk of the Court
       United States District Court for the District of New Jersey
       Clarkson S. Fisher Building & U.S. Courthouse
       402 East State Street, Room 2020
       Trenton, New Jersey 08608


       PLEASE TAKE NOTICE that Defendant Costco Wholesale Corporation (“Costco” or

“Defendant”) (incorrectly named in the Complaint as “Costco Wholesale, Inc.”), by its attorneys,

Seyfarth Shaw LLP, and pursuant to 28 U.S.C. §§ 1332 and 1441, hereby files this Notice of

Removal with respect to the case identified as S.D. v. Costco Wholesale, Inc., et al, Docket No.

SOM-L-001114-20 (“the State Court Action”), from the Superior Court of New Jersey, Law

Division, Somerset County. In support of this Notice, Costco states as follows:
     Case 3:20-cv-14930-FLW-TJB Document 1 Filed 10/23/20 Page 2 of 5 PageID: 2




I.       TIMELINESS OF REMOVAL

         1.      On September 25, 2020, Plaintiff S.D. (“Plaintiff’) filed a Complaint in the State

Court Action. A true and correct copy of the Complaint is annexed hereto as Exhibit A. On

September 26, 2020, Plaintiff filed an Amended Complaint (“Am. Compl.”) in the State Court

Action, which was served on Costco on September 30, 2020. A true and correct copy of the

Amended Complaint and Affidavit of Service is annexed hereto as Exhibit B.

         2.      Costco has filed no pleadings in the State Court Action.

         3.      Since Costco has filed this Notice of Removal within thirty (30) days of service of

the Amended Complaint, this Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b).

II.      BASIS FOR REMOVAL

         4.      The basis for removal is diversity of citizenship under 28 U.S.C. § 1332 in that:

              a. Plaintiff is a citizen of the State of New Jersey (Am. Compl. ¶ 1); and

              b. Costco is a citizen of the State of Washington in that it is a corporation incorporated

                 under the laws of the State of Washington and has its principal place of business in

                 the State of Washington.

         5.      In determining whether a civil action is removable on the basis of diversity

jurisdiction under 28 U.S.C. § 1332, the citizenship of defendants sued under fictitious names shall

be disregarded. 28 U.S.C. § 1441(b)(1).

         6.      Accordingly, this action is one in which none of the parties in interest properly

joined and served as a defendant is a citizen of the state in which the action was brought. 28 U.S.C.

§ 1441(b).

         7.      Costco believes in good faith that the amount in controversy in this matter exceeds

$75,000.00, exclusive of interest and costs, as required by 28 U.S.C. § 1332(a). Specifically, in




                                                    2
61562216v.1
  Case 3:20-cv-14930-FLW-TJB Document 1 Filed 10/23/20 Page 3 of 5 PageID: 3




the relief requested, Plaintiff seeks, among others: (1) compensatory damages, (2) punitive

damages, and (3) attorneys’ fees. (See Am. Compl. Counts One through Three, Wherefore

Clauses). These items collectively would exceed $75,000 if Plaintiff were to prevail at trial.

         8.     Because diversity of citizenship exists under 28 U.S.C. § 1332(a)(1) and the

amount in controversy exceeds $75,000, as required by 28 U.S.C. § 1332(a), this case falls within

the original jurisdiction of this Court and is subject to removal on diversity grounds.

         9.    This Notice of Removal is being filed in the United States District Court for the

District of New Jersey, Trenton Vicinage as this is the district court vicinage within which the

Superior Court action is pending. 28 U.S.C. § 1441(a).

         10.   Pursuant to 28 U.S.C. § 1446, Costco will file written notice of the filing of this

Notice of Removal, together with a copy of the Federal Notice of Removal, with the Clerk of the

Superior Court of New Jersey, Law Division, Somerset County. Costco will also serve a copy of

the notice filed with the Superior Court of New Jersey on counsel for all adverse parties.

         11.   By filing this Notice of Removal, Costco does not waive any defenses available at

law, in equity or otherwise.

         WHEREFORE, Costco respectfully requests that the above-referenced civil action

proceed in the United States District Court for the District of New Jersey, Trenton Vicinage as an

action properly removed thereto.




                                                 3
61562216v.1
  Case 3:20-cv-14930-FLW-TJB Document 1 Filed 10/23/20 Page 4 of 5 PageID: 4




 Dated: October 23, 2020           Respectfully submitted,
                                   SEYFARTH SHAW LLP


                                   By: /s/ Ephraim J. Pierre
                                       Ephraim J. Pierre
                                       620 Eighth Avenue, 32nd Floor
                                       New York, New York 10018
                                       (T) (212) 218-5500
                                       (F) (212) 218-5526
                                       epierre@seyfarth.com

                                   Attorneys for Defendant Costco Wholesale
                                   Corporation




                                      4
61562216v.1
  Case 3:20-cv-14930-FLW-TJB Document 1 Filed 10/23/20 Page 5 of 5 PageID: 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that on October 23, 2020, a true and correct copy of the foregoing N OTICE

OF   REMOVAL WITH EXHIBITS A THROUGH B, AND CIVIL COVER SHEET, were electronically filed

with the Clerk of the District Court and served upon the Attorney for Plaintiff at the following

address via FedEx overnight mail:

                        Walter Dana Venneman, Esq.
                        Gill & Chamas, L.L.C.
                        665 Florida Grove Road
                        P.O. Box 760
                        Woodbridge, NJ 07095

                        Attorney for Plaintiff S.D.


                                               /s/ Ephraim J. Pierre
                                                 Ephraim J. Pierre




                                                  5
61562216v.1
